DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2022, 05/23/2022, and 05/24/2022 was filed before the mailing date of a first Office action after the filing of a request for continued examination on 05/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 12/21/2021.  The arguments set forth are addressed herein below.  Claims 8-27 remain pending, Claims 13-27 have been newly added, and Claims 1-7 have been currently canceled.  Currently, Claims 8-12 have been amended.  No new matter appears to have been entered.
Applicant’s claim amendments to claims 8-12 are sufficient to overcome the corresponding claim objection and claim rejections.  The claim objection and claim rejections have been withdrawn.
Reasons for Allowance
Claims 8-27 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“wherein the apparatus processes esports recruitment information and tryout information and generates a tryout notification message, and further wherein the apparatus transmits the tryout notification message to the first user communication device or to a second user communication device of or associated with the first user or of or associated with an individual” (substantially encompassed by independent claim 9).
Claims 8-27 are allowed for the reasons stated above.  Additionally, claims 8-27 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 12/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715